                         Case 14-32148-RAM        Doc 72      Filed 10/24/18           Page 1 of 2
                                        UNTTED STATES BANKIìUPTCY COURT
                                         SOUTHBRN DISTRIC'T OF FLORIDA


IN RE:                                                                                      CASB NO.: 14-32l48-BKC-RAM
                                                                                          PROCEEDING UNDER CHAPTER I3
MARCOS A CHAVEZ

DEBTOR




                                   NOTICE OF DEPOSIT OF FUNDS WITH
                              THB UNITED STATES BANKRUPTCY COURT CLBRK

NOTICB IS HEREBY GIVEN THAT:

The Trustee has a balance of $4,789.23 remaining in lier bank account which represents unpresented checks drawn and
mailed to debtor(s)/creditor(s) in tlie above named case. Your trustee has made a good faith effort to veriS, the correct
mailing address for said debtors(s)/creditor(s) and deliver the funds before pressenting this notice. More than sufficient
tirne has passed for these checks to be presented for payment, or the creditor has returned funds indicating they refuse the
funds.


Attached and made a part of this notice, is a list, pursuant to FRBP 3011, of the names, claim nurnbers and addresses of
the debtor(s)/creditor(s) and the amounts to which each is entitled.

    WHBREFORB, your Trustee hereby gives notice that the above-stated sum has been deposited with the Clerk of the
United States Bankruptcy Court, Southern District of Florida, to eflect closin estate.



                        OCT 2 4   '¿i.|,íi

Date:
                                                                                                     ESQUIRE
                                                                                                  TER 13 TRUSTEE
                                                                                   o
                                                                                 MIRAMAR, FL 33027.9806
COPIES FURNISHED TO:
         MARCOS A CHAVEZ                                             MARCOS A CI{AVEZ
         3 124   SW 23RD ST                                          3   I24 SW 23RD ST
         MIAMI, FL 33I45                                             MIAMI, FL 33I45


         MICHAEL MARCER, ESQUIRE
         3850 BIRD RD, PH I
         CORALGABLES, FL 33146


         U.S- TRUSTEE
         5I S.W, lST AVENUE
         MIAMI, FL 33I30
                        Case 14-32148-RAM       Doc 72   Filed 10/24/18   Page 2 of 2
                                                                                N( ) I I('lrì   ()lj   I)lrrPOSI   I ()l:: f llNI)S
                                                                                    (lASl:l NO     :    l,l-i2 148-llKCl-lìAM

A'l'Ì r\CI IM IrN l'

                                    NOI'TCE OTI DEI)OSIT'OF TIUNDS WITTT T'[{E
                                  U}{ITTID STATIIS I}AþII{II.TJPTCY COURT CÌ-E[ìK

                                     ATTACTIMBI\T - I-ISTTNG OF CLAIMANT

                                         CASB NO.: 14-32 148-IIKC-IÌAM




          MARC]OS A CIIAVE,Z
                                                                                                          $4,789.23
          3 124   SV/ 23tìD Sl'
          MIAMI, III- 33I45
